Exhibit 99 SELECTED FINANCIAL DATA The following tables set forth, for the periods indicated, selected consolidated financial and other data. You should read the selected consolidated financial and other data below in conjunction with our consolidated financial statements and related notes and with “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” included within this document. With the exception of the selected credit card data, we have derived the following selected financial data from our audited consolidated financial statements for the years ended December31, 2008, 2007, 2006, 2005 and 2004. The tables have been updated to reflect discontinued operations for all periods presented.The tables also reflect retrospective adjustments associated with new accounting pronouncements that became effective for us on January 1, 2009—specifically, Statement of Financial Accounting Standards No.160, “Noncontrolling Interests in Consolidated Financial Statements—An Amendment of ARB No.51,” which resulted in the reclassification ofour prior liability for minority interests to a new noncontrolling interests component of total equity, and FASB Staff Position APB 14-1, “Accounting for Convertible Debt Instruments That May Be Settled in Cash Upon Conversion,” which resulted in reclassifications of consolidated balance sheet balances from deferred loan costs and convertible senior notes to additional paid-in capital and associated reclassifications among retained earnings and deferred tax liabilities.
